DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is rejected as indefinite for the recitation of 
“transverse angle” in line 4.It is unclear how transverse is meant to modify an angle.
“the longitudinal axis" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 is rejected as indefinite for depending upon an indefinite claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 3-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koch et al (US Patent 1015238B2) in view of Glerum et al (US Patent 8518120B2).
Koch discloses an expandable fusion system for implantation between two adjacent vertebrae (expandable intervertebral implants, Fig. 1-10).  Specifically in regards to claim 1, Koch discloses the device (100) comprising a wedge assembly (150,152) comprising a first and second wedge (150,152); a ramp assembly (160,162,164,166) coupled with the wedge assembly (150,152); an upper endplate assembly (132,142) slidably coupled with the ramp assembly (160,162,164,166); and a lower endplate assembly (134,144) ) slidably coupled with the ramp assembly (160,162,164,166) (Fig. 1A-4; and Col. 4 line 51 to Col. 7 line 25).  
Koch also discloses wherein translating the first wedge (152) a first distance towards the second wedge (150) increases the width without increasing the height (Koch discloses that the rod member of the insertion instrument is rotated along axis 102 to urge bodies 150,152 toward each other which causes joints 290 to pivot and pushing members 130,140 outward and away from one another long axis 104.) (Fig. 1A, 8-9 and 2A-2B; Col. 7 lines 46-59, Col. 8 lines 1-19).  Koch also discloses  translating the first wedge (152) a second distance beyond the first distance towards the second wedge (150) increases the height (Koch discloses that if  the rod member of the insertion instrument is continued to be rotated along axis 102 after urging bodies 150,152 toward each other this will cause the spools 184 to move into expansion slots214,224,254,264 causing the upper 132,142 and lower 134,144 bodies away from one other along axis 106.) (Fig. 1A, 10 and 3A-3B; Col. 8 lines 20-43).  However, Koch is silent as to the ramp assembly being slidably coupled to the wedge assembly.
Glerum discloses an expandable fusion system for implantation between two adjacent vertebrae (expandable fusion device and method of installation thereof, Fig. 2-8).  Specifically in regards to claim 1, Koch discloses a device (10) having an actuator (22) with a wedge assembly (60,62) coupled to the actuator (22), and a ramp assembly (52 in 50) slidable coupled to the wedge assembly (60,62) (As can be seen in Fig. 2-8, portions 60,62 have recesses 70,72 that accept pins 20 that are then accepted into slots 52 in extension 50 to expand the plates 14,16.) (Fig. 2-8; and Col. 5 line 25 to Col. 6 line 42).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the bore 183 in links 160,162,164,166 of joints 290 in Koch to be transverse slots as taught in Glerum in order to allow more movement without increasing the area required.
In regards to claim 3, Koch discloses wherein the ramp assembly (160,162,164,166) comprises a first distal ramp (160), a second distal ramp (166), a first proximal ramp (162), and a second proximal ramp (164) (Fig. 2B; and Col. 4 line 66 to Col. 5 line 44).
In regards to claim 4, Koch discloses wherein the slideable coupling between the ramp assembly (160,162,164,166) and the upper endplate assembly (132,142), and the ramp assembly (162,160,164,166) and the lower endplate assembly (134,144) is at a transverse angle from the longitudinal axis (102) (As can be seen in Fig. 5C, the ramped surfaces 190,192 slide along ramp surfaces 254,264,214,224 which are angled transversely to the long axis 102.) (Fig. 1B, 4, and 5C).
In regards to claim 5, Koch discloses wherein the transverse angle is about 0 degrees to about 90 degrees (As can be seen in Fig. 5C, the ramped surfaces 190,192 slide along ramp surfaces 254,264,214,224 which are angled transversely to the long axis 102. Koch recites wherein each ramped surface is angled from 0-60 degrees) (Fig. 1B, 4, and 5C; and Col. 6 lines 5-21).
In regards to claim 6, Koch discloses wherein the slideable coupling between at least the ramp assembly (160,162,164,166) and the upper endplate assembly (132,142), and the ramp assembly (162,160,164,166) and the lower endplate assembly (134,144) comprises a protrusion (184 with surfaces 190,192) and a slot (214,224,254,264), wherein the protrusion (184) extends from the ramp assembly (160,162,164,166) and wherein the slot (214,224,254,264) is disposed in at least one of the upper endplate assembly (132,142), and the lower endplate assembly (134,144) (As can be seen in Fig. 5C, the ramped surfaces 190,192 slide along ramp surfaces 254,264,214,224 which are angled transversely to the long axis 102.) (Fig. 1B, 4, and 5C; and Col. 5 lines 9-44 and Col. 6 lines 5-21 and Col. 8 lines 20-43).
In regards to claim 7, Koch discloses wherein the upper endplate assembly (132,142) comprises a first endplate (132) and a second endplate (142) , and wherein the lower endplate assembly (134,144) comprises a third endplate (134) and a fourth endplate (144) (Fig. 1-4).
In regards to claim 8, Koch discloses wherein the ramp assembly (160,162,164,166) comprises a first distal ramp (160), a second distal ramp (166), a first proximal ramp (162), and a second proximal ramp (164), and wherein at least one of the first endplate (132) and the second endplate (142), the third endplate (134), and the fourth endplate (144), the first proximal ramp (162) and the second proximal ramp (164), and the first distal ramp (160) and the second distal ramp (166) have mirrored equivalence (2A-4; and Col. 4 lines 60-63, Col. 5 lines 45-49, Col. 6 lines 5-8).
In regards to claim 9, Koch discloses wherein at least one of the second endplate(142) and the fourth endplate (144) is larger than at least one of the first endplate (132) and the third endplate (134) (Koch recites wherein support members 130 and 140 may be of differing length, proportion and/or configuration.) (Col. 6 lines 36-40).
In regards to claims 10-12, Koch in view of Glerum disclose a device a stated above.  However, they are silent as to the first movement being sliding between the ramp and wedge assembly. Glerum discloses wherein the first movement is a sliding at the slidable coupling between the ramp assembly (52 in 50) and the wedge assembly (60,62) (As can be seen in Fig. 2-8, portions 60,62 have recesses 70,72 that accept pins 20 that are then accepted into slots 52 in extension 50 to expand the plates 14,16.) (Fig. 2-8; and Col. 5 line 25 to Col. 6 line 42).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the bore 183 in links 160,162,164,166 of joints 290 in Koch to be transverse slots as taught in Glerum in order to allow more movement without increasing the area required.
In regards to claim 13-15, Koch in view of Glerum disclose a device a stated above.  Koch further discloses the system comprising an inserter (insertion tool) and an expandable fusion (100) device (Koch recites wherein the end bodies 120,150 are meant to interact with an insertion ad deployment instrumentation.  Specifically Koch recites that the threaded bore 292 in body 150 is meant to be threadably engaged by a rod member of the insertion tool that can be rotated along axis 102 to urge bodies 105,152 toward one another.) (Fig. 1A-2B and 6C; and Col. 4 lines 15-35, Col. 6 lines 51-61, and Col. 7 lines 46-59).
In regards to claims 16-18, Koch discloses a collapsing tool (insertion tool) (The insertion instrument having a rod member could be used to either expand or contract the spacer 100.) (Col. 7 line 46 to Col. 8 line 43).
In regards to claim 19-20, Koch in view of Glerum disclose a device a stated above in claims 1 and 9.  Koch further discloses a method of fusing an intervertebral space of a subject comprising inserting the device of claim 1/9 (100) into an intervertebral space of the subject; and performing a cephalocaudal expansion and transverse expansion of the device (100) (Col. 7lines 26-59).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9, 13-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 24-27, and 34-36 of U.S. Patent No. 11033401B2, refer Pat. ‘401. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 is rejected over claims 1-2 of Pat. ‘401.  Pat. ‘401 discloses an expandable fusion device for implantation between two adjacent vertebrae, the device comprising: a wedge assembly comprising a first wedge and a second wedge; a ramp assembly slidably coupled with the wedge assembly; an upper endplate assembly slidably coupled with the ramp assembly; and, a lower endplate assembly slidably coupled with the ramp assembly; wherein the device is configured such that translating the first wedge a first distance towards or away from the second wedge increases the width without increasing the height; and, translating the first wedge a second distance beyond the first distance towards or away from the second wedge increases the height [Claim 1: Col. 88 lines 24-25, 28-36, 43-50 and Claim 2].
Claims 3-4, 7-9, 13-18 are rejected over claims 3-8 of Pat. ‘401.  Pat. ‘401 for reciting substantially the same limitations.
Claims 1-2 is rejected over claims 10 and 18 of Pat. ‘401.  Pat. ‘401 discloses an expandable fusion device for implantation between two adjacent vertebrae, the device comprising: a wedge assembly comprising a first wedge and a second wedge; a ramp assembly slidably coupled with the wedge assembly; an upper endplate assembly slidably coupled with the ramp assembly; and, a lower endplate assembly slidably coupled with the ramp assembly; wherein the device is configured such that translating the first wedge a first distance towards or away from the second wedge increases the width without increasing the height; and, translating the first wedge a second distance beyond the first distance towards or away from the second wedge increases the height [Claim 10: Col. 89 lines 14-15, 18-26, 33-44 and Claim 18].
Claims 3-9 are rejected over claims 24-27 and 34-36 of Pat. ‘401.  Pat. ‘401 for reciting substantially the same limitations.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269.  The examiner can normally be reached on M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/            Examiner, Art Unit 3775